DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 6/19/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 5/20/2021, 5/5/2021,4/13/2021,10/8/2020 and 8/31/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al (2017/0127936 A1) in view of Carnevale (2013/0010259 A1).



Regarding claim 1, Iwase et al discloses (refer to figure 1)  an ophthalmologic information processing apparatus (100)  (paragraph 0028) comprising: an acquisition unit (111)  configured to acquire a tomographic image of a subject's eye (paragraph 0030) ; a tissue specifying unit configured to acquire first shape data representing shape of a tissue of the subject's eye by performing segmentation processing on each of a plurality of tomographic images acquired by the acquisition unit  (111)  ( align two –dimensional tomographic images by maximizing an evaluation function indicating of two dimensional tomographic images , paragraph 0042; detect boundary of retinal layer (i.e., segmentation) paragraph 0072; calculate similarly using the thickness of the layer , paragraph 0072)  ; and a specifying unit configured to obtain acquired by the tissue specifying unit (paragraph 0072). 
 Iwase et al discloses all of the claimed limitation except second shape data representing shape of the tissue based on a plurality of first shape data.
Carnevale discloses second shape data representing shape of the tissue based on a plurality of first shape data (i.e., The image processing module 42 and change of the data rich region position from one frame to the next the change in position used to calculate a transformation matrix 44, paragraph 0050 and transformation matrix  can represent an isometric transformation with 1 degree of freedom associated with rotation , paragraph 0050).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide of teaching second shape data representing shape of the tissue based on a plurality of first shape data in to the Iwase et al an ophthalmologic information 
Regarding claim 2, depends on claim 1, wherein the specifying unit obtains the second shape data by performing statistical processing on the plurality of first shape data.  
 Iwase et al discloses all of the claimed limitation except second shape data representing shape of the tissue based on a plurality of first shape data.
Carnevale discloses second shape data representing shape of the tissue based on a plurality of first shape data (i.e., The image processing module 42 and change of the data rich region position from one frame to the next the change in position used to calculate a transformation matrix 44, paragraph 0050 and transformation matrix can represent an isometric transformation with 1 degree of freedom associated with rotation, paragraph 0050).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide of teaching second shape data representing shape of the tissue based on a plurality of first shape data in to the Iwase et al an ophthalmologic information processing apparatus for the purpose of provide a complete image analysis as taught by Carnevale (paragraph 0020).
Regarding claim 3, Iwase et al discloses wherein the specifying unit obtains the second shape data based on a maximum likelihood value obtained by performing statistical processing on the plurality of first shape data (paragraph 0042 and maximum an evaluation function indicating the similarly of two two-dimensional tomographic images).  

Regarding claim 5, Iwase et al discloses further comprising a registration processor (113) (paragraph 0031)  that performs registration of the plurality of first shape data acquired by the tissue specifying unit, wherein the specifying unit obtains the second shape data based on the plurality of first shape data on which registration has been performed by the registration processor( alignment unit 115 aligns two dimensional tomographic images based on similarly between images paragraph 0042, thickness of the layer paragraph 0072).  
Regarding claim 6, Iwase et al discloses wherein the registration processor (113) obtains a shift amount based on a correlation value of the plurality of tomographic images, and performs registration of the plurality of first shape data based on the obtained shift amount (alignment unit 115 aligns two dimensional tomographic images based on similarly between images paragraph 0042, thickness of the layer paragraph 0072).
Regarding claim 7, combination of Iwase et al in view of Carnevale discloses wherein the registration processor performs registration of the plurality of first shape data based on constant terms of polynomials obtained by performing polynomial approximation on each of the plurality of first shape data (paragraph 0072).  
Regarding claim 8, Iwase et al discloses wherein the registration processor extracts each characteristic parts of the plurality of first shape data, and performs registration of the plurality of first shape data with reference to the extracted characteristic parts (paragraph 0072).  

Regarding claim 10, Iwase discloses, wherein the registration processor obtains a shift amount based on a correlation value of the plurality of tomographic images, and performs registration of the plurality of tomographic images based on the obtained shift amount ( alignment unit 115 aligns two dimensional tomographic images based on similarly between images paragraph 0042, thickness of the layer paragraph 0072).  .  
Regarding claim 11, Iwase et al discloses wherein the tissue includes a predetermined layer region in a fundus (retinal layer, paragraph 0072).  
Regarding claim 13, combination of Iwase et al in view of Carnevale discloses wherein the shape of the tissue includes a tilt angle of the tissue with respect to a predetermined reference direction (paragraph 0072).  
Regarding claim 14, Iwase discloses, wherein the acquisition unit includes an OCT unit (120) configured to acquire the tomographic image of the subject's eye by performing optical coherence tomography (paragraph 0028).  
Regarding claim 15, Iwase et al discloses (refer to figure 1) an ophthalmologic information processing method (100)  (paragraph 0028) comprising: a tomographic image acquisition (111)   step that acquires a tomographic image of a subject's eye; a tissue specifying step that acquires first shape data representing shape of a tissue of the subject's eye by performing segmentation processing on each of a plurality of 
 Iwase et al discloses all of the claimed limitation except second shape data representing shape of the tissue based on a plurality of first shape data.
Carnevale discloses second shape data representing shape of the tissue based on a plurality of first shape data (i.e., The image processing module 42 and change of the data rich region position from one frame to the next the change in position used to calculate a transformation matrix 44, paragraph 0050 and transformation matrix can represent an isometric transformation with 1 degree of freedom associated with rotation, paragraph 0050).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide of teaching second shape data representing shape of the tissue based on a plurality of first shape data in to the Iwase et al an ophthalmologic information processing apparatus for the purpose of provide a complete image analysis as taught by Carnevale (paragraph 0020).
Regarding claim 16, depends on claim 15, wherein the specifying unit obtains the second shape data by performing statistical processing on the plurality of first shape data.  

Carnevale discloses second shape data representing shape of the tissue based on a plurality of first shape data (i.e., The image processing module 42 and change of the data rich region position from one frame to the next the change in position used to calculate a transformation matrix 44, paragraph 0050 and transformation matrix can represent an isometric transformation with 1 degree of freedom associated with rotation, paragraph 0050).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide of teaching second shape data representing shape of the tissue based on a plurality of first shape data in to the Iwase et al an ophthalmologic information processing apparatus for the purpose of provide a complete image analysis as taught by Carnevale (paragraph 0020).
Regarding claim 17, Iwase et al discloses further comprising a registration processing (113) step that performs registration of the plurality of first shape data acquired in the tissue specifying step, wherein the specifying step obtains the second shape data based on the plurality of first shape data on which registration has been performed in the registration processing step ( alignment unit 115 aligns two dimensional tomographic images based on similarly between images paragraph 0042, thickness of the layer paragraph 0072).  .    
Regarding claim 18, Iwase et al discloses further comprising a registration processing step that performs registration of the plurality of tomographic images, wherein the tissue specifying step performs segmentation processing on the plurality of tomographic 
Regarding claim 19, Iwase et al discloses, wherein the tissue includes a predetermined layer region in a fundus (retinal layer, paragraph 0072).  
Claim 12 and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al (2017/0127936 A1) in view of Carnevale (2013/0010259 A1) further in view of Ng Eugene (2012/0069298 A1).
 Regarding claim 12 depends on claim 1 and Regarding claim 20, depends on claim 15, Iwase et al in view of Carnevale discloses all of the claimed limitations except further comprising a calculation step that calculates a refractive power of a peripheral region of a region including a fovea of the subject's eye based on a refractive power obtained by objectively measuring the subject's eye and parameter representing optical characteristics of the subject's eye corresponding to the shape of the tissue on the basis of the second shape data acquired in the specifying step.  
 Ng Eugene discloses a calculation step that calculates a refractive power of a peripheral region of a region including a fovea of the subject's eye based on a refractive power obtained by objectively measuring the subject's eye and parameter representing optical characteristics of the subject's eye corresponding to the shape of the tissue on the basis of the second shape data acquired in the specifying step ( i.e., model eye structures ,retina , paragraph 0081-0082 and such as using shape, thickness and refractive index , paragraph 0077, where in the measurements may be corrected to account for the dependence of the measured values on other parameters for that or 
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching calculating refractive power based on the objectively measured refractive power and the shape of the tissue in to the Iwase et al  in view of Carnevale  an ophthalmologic information processing apparatus or method to improve the measurement of visual acuity as taught by Ng Eugene (paragraph 0077 , paragraph 0081).
Conclusion
4.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/25/2022